Citation Nr: 1242425	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-32 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the ending date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond April 11, 2007.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 13, 1995, to April 10, 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a 2010 determination issued by the Department of Veterans Affairs (VA) Regional Office Education Center (RO) in Muskogee, Oklahoma.  A notice of disagreement was received in February 2010.  A statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.

As an initial matter, the Board notes that it has reviewed not only the Veteran's education file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that the Veteran is in receipt of 100 percent evaluation, although it is unclear whether such evaluation is for one disability or based upon a combination of multiple disabilities.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA law and regulation provides a 10-year time limitation for Chapter 30 educational assistance benefits.  The time limitation begins to run on the date of a veteran's last discharge or release from a period of active duty of ninety days or more of continuous service.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. § 21.7050 (2012).  

An extended period of eligibility may be granted when it is determined that a veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from a veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2) (2012).

VA must receive a claim for an extended period of eligibility by the later of the following dates: (1) one year from the date on which a veteran's original period of eligibility ended; or (2) one year from the date on which a veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

In this case, the Veteran's delimiting date was on April 10, 2007.  He is applying for an extension of the delimiting date.  He states that he was prevented from using Chapter 30 benefits because his service-connected seizure disorder was not under control prior to his seeking education benefits.  He also states that he had applied for vocational rehabilitation in 1999 and was denied such benefits because of his seizure disorder.  

The Board finds that the Veteran should be given the opportunity to provide competent evidence showing that he had a disabling disability, which prevented commencement or completion of his chosen program of education.  The Veteran will be asked to submit names and addresses of physicians who treated him for the seizure disorder.  The Veteran is asked to assist VA with this endeavor.  The Board notes that the Veteran has not alleged that any other service-connected disability has impacted his ability to pursue education benefits.  

Additionally, the Board finds that the Veteran's vocational rehabilitation file and the claims file should be obtained and associated with the education file, as both contain relevant information.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to associate with the education file the Veteran's vocational rehabilitation folder.

2.  The RO/AMC should take appropriate action to associate with the education file the Veteran's claims file (which will allow the Board to see what disabilities for which the Veteran is service connected and their evaluations).  

3.  The RO/AMC should contact the Veteran and ask him to inform VA of the names, addresses, and dates of treatment from medical professionals who treated his seizure disorder from 1997 to the present time so that VA may attempt to obtain these records.  The Veteran is asked to cooperate in this endeavor.

4.  In the interest of avoiding further remand, the RO/AMC should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the issue in light of all evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



___________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

